TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00475-CR


Amanda Hernandez Smith, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT

NO. D-08-1123-SB, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

A jury found appellant Amanda Hernandez Smith guilty of possessing more than
two hundred grams of cocaine with intent to deliver.  See Tex. Health & Safety Code Ann.
§ 481.112(a), (e) (West Supp. 2009).  The jury assessed punishment at twenty years in prison.
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
brief and was advised of her right to examine the appellate record and to file a pro se brief. 
See Anders, 386 U.S. at 744.  No pro se brief has been filed.
We have reviewed the record and find no reversible error.  See Garner v. State,
No. PD-0904-07, 2009 Tex. Crim. App. LEXIS 1739, at *8 (Tex. Crim. App. Dec. 9, 2009); Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  We agree with counsel that the appeal
is frivolous.  Counsel's motion to withdraw is granted. (1)
The judgment of conviction is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Affirmed
Filed:   March 19, 2010
Do Not Publish
1.        Appellant's pro se motion for new counsel is overruled.  This Court is not authorized to appoint
counsel.